Citation Nr: 1744041	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  14-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the severance of service connection for bilateral breast reduction surgery with residual scars, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to July 2005.

In a November 2006 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia severed service connection for bilateral breast reduction surgery with residual scars.  The Veteran submitted a timely notice of disagreement March 2007; and the RO issued a statement of the case in July 2007.  The Veteran submitted a VA Form 9, substantive appeal that was received in February 2008.

The RO notified the Veteran that her substantive appeal was untimely; and she subsequently perfected an appeal as to that determination.  In January 2012, the Board of Veterans' Appeals (Board) found that the Veteran had withdrawn the appeal and issued a decision dismissing it.

The current appeal arose from a May 2013 decision that found that new and material evidence had not been received to reopen the claim for service connection for residuals of bilateral breast reduction with scars.

Notwithstanding the decision as to the timeliness of the substantive appeal; the Board has discretion to waive the filing of timely substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board has done so in this case.

The Veteran provided testimony before the undersigned during a hearing at the Board in November 2016.


FINDINGS OF FACT

The award of service connection for bilateral breast reduction surgery with residual scars was not the product of clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

Restoration of service connection for bilateral breast reduction surgery with residual scars is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478   (1997).  The burden of proof in such cases is on the Government.  38 C.F.R. § 3.105 (d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The Court has propounded a three-pronged test to determine whether there is CUE in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;  (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and  (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In determining whether service connection will be severed, VA may-and, in fact, must-consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) ("a severance decision focuses - not on whether the original decision was clearly erroneous - but on whether the current evidence establishes that [service connection] is clearly erroneous."  (Quoting 38 C.F.R. § 3.105 (d)).

In this case, the Veteran was granted service connection for bilateral breast reduction surgery with residual scars in a December 2005 rating decision.  The Veteran received an initial rating of 50 percent effective August 1, 2005.  It was noted that she had undergone breast reduction surgery in 1993, during active service, and that she had complained of residual scarring, appearance and itching associated with the procedure.  

In proposing severance of service connection, the RO referred to the Veteran's bilateral breast reduction surgery as "elective", stating "Elective procedures are not subject to service connection unless there is objective evidence of complications that go beyond the usual result."  See Page 2 May 2006 Rating Decision.  

Service connection will be granted for disability that is caused or aggravated by a disease or injury in service.  38 U.S.C.A. § 1110 (West 2014).  At all times relevant to this appeal, VA regulations provided that service connection would not be granted for the usual effects of medical and surgical treatment in service having the effect of ameliorating disease or other condition incurred before enlistment, including postoperative scars.  38 C.F.R. § 3.306(b)(1) (2016).

The Veteran's service treatment records (STRs), which were of record at the time of the RO's severance decision, show that no pertinent abnormality was noted on her examination for enlistment in July 1983.

The Veteran was seen in June 1992 complaining of a tender mass in the medial aspect of the right breast that had been present for three weeks.  She was noted to have pendulous breasts.  It was noted that she wanted to be evaluated for breast reduction surgery.  The impression was right breast mass, suspected cysts.  The plan was to be seen in six to eight weeks.  The examiner discussed the mammoplasty procedure.  

At the time the Veteran had bilateral breast reduction surgery, she was diagnosed with hypertrophy, of the breast, macromastia, fibrosclerosis of the breast and a benign neoplasm of the breast.  See Page 5 September 1993 Walter Reed Records of STRs Received December 2005.  Clinical records dated in September 1993 note the Veteran's report of back pain since 1988 with bilateral scars on the shoulders from wearing a bra.  Further in a September 1993 VA treatment record, the examiner notes the Veteran's back pain was "associated with macromastia", an unusual enlargement of the breast.  Id at Page 13.  In her September 26, 2006 letter opposing severance, the Veteran highlighted the areas of her medical records reflecting the surgery was as a result of shoulder and back pain, and was not elective.

The provisions of 38 C.F.R. § 3.306(b) (1) would only serve to bar service connection if the surgery was for disability that pre-existed enlistment.  There is essentially no evidence that the conditions for which the Veteran underwent breast reduction surgery were pre-existing.  Because the conditions were not reported on the examination when she was accepted for service, she is presumed to have been in sound condition; and that presumption could only be rebutted by clear and unmistakable evidence that the disability pre-existed service and were not aggravated therein.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  In the instant case no symptoms were reported until 1988; accordingly the RO had a basis for concluding that service connection would be available for the effects of the breast reduction surgery.

The remaining question is whether there was a current disability.

In the May 2006 rating decision proposing severance, the RO stated. "During [the] VA examination in June 2005, physical examination of your breast was normal and the VA examiner reported your scars were well healed with no keloids or complications."  See Page 1 June 23, 2005 VA Examination.  However, a June 14, 2005 VA examination noted "minimum keloid formation on the left breast, which is more of a linear type lesion inferior from the areola extending for about 3 cm which is relatively flat and nontender."  See Page 2 June 14, 2005 VA Examination.  

In September 2006, the Veteran responded to the letter notifying her of the proposed severance.  The Veteran responded by letter and included additional evidence, in the form of a VA treatment record from National Navy Medical Center in Bethesda.  This VA treatment record dated September 26, 2006, notes the appearance of the Veteran's breast were "abnormal" and there were scars and "hyperpigmentation, along scar lines".  See September 26, 2006 National Navy Medical Center in Bethesda.  This evidence provided a basis for finding a current disability resulting from the surgery.

The grant of service connection was not clearly and unmistakably erroneous.  The severance of service connection for bilateral breast reduction surgery with residual scars was; therefore, improper and restoration of service connection for bilateral breast reduction surgery with residual scars is warranted.  38 C.F.R. § 3.105(d).   


ORDER


As severance of service connection for bilateral breast reduction surgery with residual scars was improper, service connection for bilateral breast reduction surgery with residual scars is restored.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


